PER CURIAM.
The Administrative Law Judge erred in concluding that the appellees had demonstrated standing to challenge proposed rule 690-170.013(7), Fla. Admin. Code. While the interests of the appellees are arguably within the zone of interests to be regulated by the proposed rule, the appel-lees did not demonstrate that application of the proposed rule will result in a real and sufficiently immediate injury in fact to afford them standing to challenge the proposed rule. See Florida Board of Medicine v. Florida Academy of Cosmetic Surgery, Inc., 808 So.2d 243 (Fla. 1st DCA 2002). The other issues are mooted by this determination. The final order is REVERSED.
BARFIELD, BROWNING, and THOMAS, JJ., Concur.